Citation Nr: 1209990	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  06-18 262	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).



WITNESS AT HEARINGS ON APPEAL

The Veteran




REMAND

The Veteran had active military service from July 1976 to August 1979.  He also had service as a member of the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2005 and June 2007 rating decisions of the Indianapolis, Indiana RO.  The case was before the Board in January 2011 when the issues on appeal were denied.  Thereafter, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The parties to the appeal entered a joint motion to vacate the Board's January 2011 decision and remand the case to the Board.  The Court granted the motion in July 2011.

The parties to the joint motion agreed that the Board had not fully explained the issues to the Veteran when he appeared for a hearing in December 2009.  Specifically, it was noted that the undersigned Board member had not explained the reasons for the RO's denial of the claim and had not suggested the presentation of evidence necessary to substantiate the claim.  This, the parties noted, was a violation of a rule that governed hearings held by RO hearing officers.  In order to ensure that the Veteran has the issues fully explained to him, a remand is required.

The joint motion also pointed out that the Veteran had been diagnosed with several psychiatric disorders and the Board had therefore improperly limited the scope of the claim to service connection for PTSD.  Although the Veteran has had a long history of substance abuse and disorders emanating from chronic substance use, such as a substance-induced mood disorder and substance-induced dementia, further evidentiary development is required to better understand the Veteran's claim of service connection for psychiatric disability.  (As noted in the Board's 2011 decision, service connection for depression was denied in 2004 and no appeal was made.  The agency of original jurisdiction (AOJ) should take this into account as it addresses the claim(s) of service connection.)

Finally, the parties to the joint motion noted that all potentially available records had not been obtained, namely those associated with a February to March 2008 hospitalization and likely follow-up.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should send the Veteran a letter that fully explains the issues.  He should be told that to prevail on the application to reopen service connection for a right ear hearing disability, evidence received since an April 2004 final rating decision must be new and material-evidence showing an aggravation or worsening of right ear hearing loss during military service.  He should be made aware that a VA examiner has indicated that his hearing disability was stable during military service, so any medical opinion evidence contradicting such an opinion would be the type of evidence he could submit to prove his claim.  The Veteran should be told that his claim of service connection for tinnitus was denied because an examiner concluded that current disability was not related to acoustic trauma during military service, and because his varied statements as to when tinnitus began were not accepted as credible evidence showing continuity of symptoms since service.  He should be made aware that evidence linking tinnitus to military service would be the type that would tend to substantiate his claim.  Finally, as for the claim of service connection for PTSD, he should be told that medical evidence showing a diagnosis in accordance with DSM-IV would tend to prove his claim.  As for other psychiatric disability, he should be told that medical evidence linking current disability to military service would tend to prove the claim, except for disability that is due to primary drug or alcohol abuse.  The Veteran should be given opportunity to submit evidence after receiving the letter from the AOJ.

2.  The AOJ should seek to obtain February to March 2008 hospitalization records and any follow-on treatment or evaluation records from the Marion, Illinois VA medical center.  

3.  Thereafter, the AOJ should schedule the Veteran for an examination by a psychologist or psychiatrist.  Psychological testing should be conducted to help determine whether he experiences PTSD.  The examiner should review the claims file, including the results of psychological testing, and examine the Veteran with a view toward determining whether any psychiatric disability is attributable to military service.  Consideration should be given to dementia, adjustment disorder, schizoaffective disorder, dissociative amnesia, a mood disorder, depression, and PTSD.  For each disorder identified, the examiner should provide an opinion as to the medical probabilities that it is attributable to the Veteran's period of military service.  (The record shows alcohol and substance abuse disorders.  The examiner should also comment on whether these are primary disorders or are the result of or manifestation of some other diagnosed psychiatric disability.)  The examiner should explain his/her opinions in detail with reference to the record and/or medical principles to support each opinion.

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ should ensure that the examination report complies with this remand.  The report should be returned to the examiner to correct any identified deficiency.

5.  Thereafter, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

